THE E-FACTOR CORPORATION

 2010 STOCK PLAN




1.

ESTABLISHMENT, PURPOSE AND TERM OF PLAN.




1.1 Establishment. The E-Factor Corp. 2010 Stock Plan (the “Plan”) is hereby
established effective as of September 30, 2010 (the “Effective Date”).




1.2 Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Company intends that
securities issued pursuant to the Plan be exempt from requirements of
registration and qualification of such securities pursuant the exemptions
afforded by Rule 701 promulgated under the Securities Act and Section 25102(o)
of the of the California Corporations Code or any other applicable exemptions,
and the Plan shall be so construed. Further, the Company intends that Awards
granted pursuant to the Plan be exempt from or comply with

Section 409A of the Code (including any amendments or replacements of such
section), and the

Plan shall be so construed.




1.3 Term of Plan. The Plan shall continue in effect until its termination by the
Board; provided, however, that all Awards shall be granted, if at all, within
ten (10) years from the earlier of the date the Plan is adopted by the Board or
the date the Plan is duly approved by the stockholders of the Company.




2. DEFINITIONS AND CONSTRUCTION.




2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

(a) “Award” means an Option, Restricted Stock Purchase Right or Restricted Stock
Bonus granted under the Plan.




(b) “Award Agreement” means a written or electronic agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
of the Award granted to the Participant.




(c) “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).




(d) “Cause” means, unless such term or an equivalent term is otherwise defined
by the applicable Award Agreement or other written agreement between a
Participant and a Participating Company applicable to an Award, any of the
following: (i) the Participant’s theft, dishonesty, willful misconduct, breach
of fiduciary duty for personal profit, or falsification of any Participating
Company documents or records; (ii) the Participant’s material failure to abide
by a Participating Company’s code of conduct or other policies (including,
without limitation, policies relating to confidentiality and reasonable
workplace conduct);

(iii) the Participant’s unauthorized use, misappropriation, destruction or
diversion of any tangible

or intangible asset or corporate opportunity of a Participating Company
(including, without limitation, the Participant’s improper use or disclosure of
a Participating Company’s confidential or proprietary information); (iv) any
intentional act by the Participant which has a material detrimental effect on a
Participating Company’s reputation or business; (v) the Participant’s repeated
failure or inability to perform any reasonable assigned duties after written
notice from a Participating Company of, and a reasonable opportunity to cure,
such failure or inability; (vi) any material breach by the Participant of any
employment or service agreement between the Participant and a Participating
Company, which breach is not cured pursuant to the terms of such agreement; or
(vii) the Participant’s conviction (including any plea





of guilty or nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which impairs the Participant’s ability
to perform his or her duties with a Participating Company.




(e) “Change in Control” means, unless such term or an equivalent term is
otherwise defined by the applicable Award Agreement or other written agreement
between the Participant and a Participating Company applicable to an Award, the
occurrence of any of the following:




(i) an Ownership Change Event or a series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(u)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or

(ii) approval by the stockholders of a plan of complete liquidation or
dissolution of the Company;

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) of this Section 2.1(e) in which a
majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting securities of one or more corporations or
other business entities which own the Company or the Transferee, as the case

may be, either directly or through one or more subsidiary corporations or other
business entities.

The Board shall have the right to determine whether multiple sales or exchanges
of the voting securities of the Company or multiple Ownership Change Events are
related, and its determination shall be final, binding and conclusive.




(f) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations and administrative guidelines promulgated thereunder.




 (g) “Committee” means the compensation committee or other committee or
subcommittee of the Board duly appointed to administer the Plan and having such
powers as shall be specified by the Board. Unless the powers of the Committee
have been specifically limited, the Committee shall have all of the powers of
the Board granted herein, including, without limitation, the power to amend or
terminate the Plan at any time, subject to the terms of the Plan and any
applicable limitations imposed by law.




(h) “Company” means The E-Factor Corp., a Delaware corporation, or any successor
corporation thereto.




(i) “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to a Participating Company,
provided that the identity of such person, the nature of such services or the
entity to which such services are provided would not preclude the Company from
offering or selling securities to such person pursuant to the Plan in reliance
on either the exemption from registration provided by Rule 701 under the
Securities Act or, if the Company is required to file reports pursuant to
Section 13 or 15(d) of the Exchange Act, registration on a Form S-8 Registration
Statement

under the Securities Act.




(j) “Director” means a member of the Board.




(k) “Disability” means the inability of the Participant, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
the Participant’s position with the Participating Company Group because of the
sickness or injury of the Participant.





(l) “Employee” means any person treated as an employee (including an Officer or
a Director who is also treated as an employee) in the records of a Participating
Company and, with respect to any Incentive Stock Option granted to such person,
who is an employee for purposes of Section 422 of the Code; provided, however,
that neither service as a Director nor payment of a director’s fee shall be
sufficient to constitute employment for purposes of the Plan. The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may be.
For purposes of an individual’s rights, if any, under the terms of the Plan as
of the time of the Company’s

determination of whether or not the individual is an Employee, all such
determinations by the

Company shall be final, binding and conclusive as to such rights, if any,
notwithstanding that the

Company or any court of law or governmental agency subsequently makes a contrary
determination as to such individual’s status as an Employee.




(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.




(n) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Board, in its discretion, or by the Company,
in its discretion, if such determination is expressly allocated to the Company
herein, subject to the following:




 

(i) If, on such date, the Stock is listed or quoted on a national or regional
securities exchange or quotation system, the Fair Market Value of a share of
Stock shall be the closing price of a share of Stock as quoted on the national
or regional securities exchange or quotation system constituting the primary
market for the Stock, as reported in The Wall Street Journal or such other
source as the Company deems reliable. If the relevant date does not fall on a
day on which the Stock has traded on such securities exchange or quotation
system, the date on which the Fair Market Value shall be established shall be
the last day on which the Stock was so traded or quoted prior to the relevant
date, or such other appropriate day as shall be determined by the Board, in its
discretion.




(ii) If, on such date, the Stock is not listed or quoted on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined by the Board in good faith without regard
to any restriction other than a restriction which, by its terms, will never
lapse, and in a manner consistent with the requirements of Section 409A of the
Code.




(o) “Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.




(p) “Incumbent Director” means a director who either (i) is a member of the
Board as of the Effective Date or (ii) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but excluding a director
who was elected or nominated in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).




(q) “Insider” means an Officer, a Director or other person whose transactions in
Stock are subject to Section 16 of the Exchange Act.




(r) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) or which does not qualify as an incentive stock option
within the meaning of Section 422(b) of the Code.




(s) “Officer” means any person designated by the Board as an officer of the
Company.








(t) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.




(u) “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then-outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).




 (v) “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.




(w) “Participant” means any eligible person who has been granted one or more
Awards.




(x) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.




(y) “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies. (z) “Restricted Stock
Award” means an Award of a Restricted Stock

Bonus or a Restricted Stock Purchase Right.




(aa) “Restricted Stock Bonus” means Stock granted to a Participant pursuant to
Section 7.




(bb) “Restricted Stock Purchase Right” means a right to purchase Stock granted
to a Participant pursuant to Section 7.




(cc) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.




(dd) “Securities Act” means the Securities Act of 1933, as amended.




(ee) “Service” means a Participant’s employment or service with the
Participating Company Group, whether as an Employee, a Director or a Consultant.
Unless otherwise provided by the Board, a Participant’s Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders such Service or a change in the Participating Company
for which the Participant renders such Service, provided that there is no
interruption or termination of the Participant’s Service. Furthermore, a
Participant’s Service shall not be deemed to have been interrupted or terminated
if the Participant takes any military leave, sick leave, or other bona fide
leave of absence approved by the

Company. However, unless otherwise provided by the Board, if any such leave
taken by a Participant exceeds ninety (90) days, then on the ninety-first (91st)
day following the commencement of such leave the Participant’s Service shall be
deemed to have terminated, unless the Participant’s right to return to Service
is guaranteed by statute or contract. Notwithstanding the foregoing, unless
otherwise designated by the Company or required by law, an unpaid leave of
absence shall not be treated as Service for purposes of determining vesting
under the Participant’s Award Agreement. A Participant’s Service shall be deemed
to have terminated either upon an actual termination of Service or upon the
business entity for which the Participant performs Service ceasing to be a
Participating Company. Subject to the foregoing,

the Company, in its discretion, shall determine whether the Participant’s
Service has terminated and the effective date of and reason for such
termination.








(ff) “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.3.




 (gg) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.




(hh) “Ten Percent Stockholder” means a person who, at the time an

Award is granted to such person, owns stock possessing more than ten percent
(10%) of the total

combined voting power of all classes of stock of a Participating Company within
the meaning of

Section 422(b)(6) of the Code.




(ii) “Trading Compliance Policy” means the written policy of the Company
pertaining to the purchase, sale, transfer or other disposition of the Company’s
equity securities by Directors, Officers, Employees or other service providers
who may possess material, nonpublic information regarding the Company or its
securities.




(jj) “Vesting Conditions” mean those conditions established in accordance with
the Plan prior to the satisfaction of which shares subject to an Award remain
subject to forfeiture or a repurchase option in favor of the Company exercisable
for the Participant’s monetary purchase price, if any, for such shares upon the
Participant’s termination of Service.




2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.




3. ADMINISTRATION.




3.1 Administration by the Board. The Plan shall be administered by the Board.
All questions of interpretation of the Plan, of any Award Agreement or of any
other form of agreement or other document employed by the Company in the
administration of the Plan or of any Award shall be determined by the Board, and
such determinations shall be final, binding and conclusive upon all persons
having an interest in the Plan or such Award, unless fraudulent or made in bad
faith. Any and all actions, decisions and determinations taken or made by the
Board in the exercise of its discretion pursuant to the Plan or Award Agreement
or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest

therein. All expenses incurred in connection in the administration of the Plan
shall be paid by

the Company.




3.2 Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election.




3.3 Powers of the Board. In addition to any other powers set forth in the Plan
and subject to the provisions of the Plan, the Board shall have the full and
final power and authority, in its discretion:

 (a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock to be subject to each Award;

(b) to determine the type of Award granted;

(c) to determine the Fair Market Value of shares of Stock or other

property;





(d) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the time of expiration of any Award, (vi) the effect of any Participant’s
termination of Service on any of the

foregoing, and (vii) all other terms, conditions and restrictions applicable to
any Award or shares

acquired pursuant thereto not inconsistent with the terms of the Plan;

(e) to approve one or more forms of Award Agreement;

(f) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

(g) to reprice or otherwise adjust the exercise price of any Option, or to grant
in substitution for any Option a new Award covering the same or different number
of shares of Stock;

(h) to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;

(i) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Board deems necessary or
desirable to comply with the laws of, or to accommodate the tax policy,
accounting principles or custom of, foreign jurisdictions whose citizens may be
granted Awards; and  (j) to correct any defect, supply any omission or reconcile
any inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Board may deem advisable to the extent not inconsistent with the
provisions of the Plan or applicable law.




3.4 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.




3.5 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or as officers or employees of the
Participating Company Group, members of the Board and any officers or employees
of the Participating Company Group to whom authority to act for the Board or the
Company is delegated shall be indemnified by the Company against all reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted

hereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such person is liable for gross negligence,
bad faith or intentional misconduct in duties; provided, however, that within
sixty (60) days after the institution of such action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at its own
expense to handle and defend the same.




4. SHARES SUBJECT TO PLAN.




4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Sections 4.2 and 4.3, the maximum aggregate number of shares of Stock that may
be issued under the Plan shall be One Million Eight Hundred Forty Nine Thousand
Seven Hundred Seventy Two (1,849,772) and shall consist of authorized but
unissued or reacquired shares of Stock or any combination thereof.
Notwithstanding the foregoing, at any such time as the offer and sale of
securities pursuant to the Plan is subject to compliance





with Section 260.140.45 of Title 10 of the California Code of Regulations
(“Section 260.140.45”), the total number of shares of Stock issuable upon the
exercise of all outstanding Awards (together with options outstanding under any
other stock plan of the Company) and the total number of shares provided

for under any stock bonus or similar plan of the Company shall not exceed thirty
percent (30%) (or such other higher percentage limitation as may be approved by
the stockholders of the Company pursuant to Section 260.140.45) of the then
outstanding shares of the Company as calculated in accordance with the
conditions and exclusions of Section 260.140.45.




4.2 Share Counting. If an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
shares of Stock are acquired pursuant to an Award subject to forfeiture or
repurchase and are forfeited or repurchased by the Company for an amount not
greater than the Participant’s exercise or purchase price, the shares of Stock
allocable to the terminated portion of such Award or such forfeited or
repurchased shares of Stock shall again be available for issuance under the
Plan. Shares of Stock shall not be deemed to have been issued pursuant to the
Plan (a) with respect to

any portion of an Award that is settled in cash or (b) to the extent such shares
are withheld or reacquired by the Company in satisfaction of tax withholding
obligations pursuant to Section 10.2. If the exercise price of an Option is paid
by tender to the Company, or attestation to the ownership, of shares of Stock
owned by the Participant, or by means of a Net Exercise, the number of shares
available for issuance under the Plan shall be reduced by the net number of
shares issued upon the exercise of the Option.




4.3 Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company and the requirements of Sections 409A and 424
of the Code to the extent applicable, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting regular, periodic cash dividends) that has a material effect on
the Fair Market Value of shares of Stock, appropriate and

proportionate adjustments shall be made in the number and kind of shares subject
to the Plan and to any outstanding Awards, in the ISO Share Limit set forth in
Section 5.3(a), and in the exercise or purchase price per share under any
outstanding Awards in order to prevent dilution or enlargement of Participants’
rights under the Plan. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” If a majority of the shares which are
of the same class as the shares that are subject to outstanding Awards are
exchanged for, converted into, or otherwise become (whether or not pursuant to
an Ownership Change Event) shares of another corporation (the “New Shares”), the
Board may unilaterally amend the outstanding Awards to provide that such Awards
are for New Shares. In the event of any such amendment, the number of shares
subject to, and the exercise or purchase price per share of, the outstanding
Awards shall be adjusted in a fair and equitable manner as determined by the
Board, in its discretion. Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number, and
the exercise or purchase price per share shall be rounded up to the

nearest whole cent. In no event may the exercise or purchase price, if any,
under any Award be decreased to an amount less than the par value, if any, of
the stock subject to the Award. Such adjustments shall be determined by the
Board, and its determination shall be final, binding and conclusive.




4.4 Assumption or Substitution of Awards. The Board may, without affecting the
number of shares of Stock available pursuant to Section 4.1, authorize the
issuance or assumption of benefits under this Plan in connection with any
merger, consolidation, acquisition of property or stock, or reorganization upon
such terms and conditions as it may deem appropriate, subject to compliance with
Section 409A and any other applicable provisions of the Code.








5. ELIGIBILITY, PARTICIPATION AND OPTION LIMITATIONS.




5.1 Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors.




5.2 Participation in the Plan. Awards are granted solely at the discretion of
the Board. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.




5.3 Incentive Stock Option Limitations.




(a) Maximum Number of Shares Issuable Pursuant to Incentive

Stock Options. Subject to Section 4.1 and adjustment as provided in Sections 4.2
and 4.3, the maximum aggregate number of shares of Stock that may be issued
under the Plan pursuant to the exercise of Incentive Stock Options shall not
exceed One Million Eight Hundred Forty Nine  Thousand Seven Hundred Seventy Two
(1,849,772) shares (the “ISO Share Limit”). The maximum aggregate number of
shares of Stock that may be issued under the Plan pursuant to all Awards other
than Incentive Stock Options shall be the number of shares determined in
accordance with Section 4.1, subject to adjustment as provided in Sections 4.2
and 4.3.

(b) Persons Eligible. An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee. Any person who is not an
Employee on the effective date of the grant of an Option to such person may be
granted only a Nonstatutory Stock Option.

(c) Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock plans of the Participating
Company Group, including the Plan) become exercisable by a Participant for the
first time during any calendar year for stock having a Fair Market Value greater
than One Hundred Thousand Dollars ($100,000), the portions of such options which
exceed such amount shall be treated as Nonstatutory Stock Options. For purposes
of this Section, options designated as Incentive Stock Options shall be taken
into account in the order in which they were granted, and the Fair Market Value
of stock shall be determined as of the time the option with respect to such

stock is granted. If the Code is amended to provide for a limitation different
from that set forth in this Section, such different limitation shall be deemed
incorporated herein effective as of the date and with respect to such Options as
required or permitted by such amendment to the Code. If an Option is treated as
an Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, the Participant may
designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Upon exercise of the
Option, Shares issued pursuant to each such portion shall be separately
identified.




6. STOCK OPTIONS.




Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish. Such Award Agreements may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:




6.1 Exercise Price. The exercise price for each Option shall be established in
the discretion of the Board; provided, however, that (a) the exercise price per
share for an Option shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the Option and (b) no Incentive Stock
Option granted to a Ten Percent Stockholder shall have an exercise price per
share less than one hundred ten percent (110%) of the Fair Market Value of a
share of Stock on the effective date of grant of the Option. Notwithstanding the
foregoing, an Option (whether an Incentive Stock Option or a Nonstatutory





Stock Option) may be granted with an exercise price lower than the minimum
exercise price set forth above if such Option is granted pursuant to an
assumption or substitution for another option in a manner qualifying under the
provisions of Section 409A or Section 424(a) of the Code, as applicable.




6.2 Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Board and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (b) no Incentive
Stock Option granted to a Ten Percent Stockholder shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option,
and (c) no Option granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards

Act of 1938, as amended, shall be first exercisable until at least six (6)
months following the date

of grant of such Option (except in the event of such Employee’s death,
disability or retirement,

upon a Change in Control, or as otherwise permitted by the Worker Economic
Opportunity Act).

Subject to the foregoing, unless otherwise specified by the Board in the grant
of an Option, each

Option shall terminate ten (10) years after the effective date of grant of the
Option, unless earlier

terminated in accordance with its provisions.




6.3 Payment of Exercise Price.




(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) if permitted by the Company and subject to the limitations
contained in Section 6.3(b), by means of (1) a Stock Tender Exercise, (2) a
Cashless Exercise or (3) a Net Exercise; (iii) by such other consideration as
may be approved by the Board from time to time to the extent permitted by
applicable law, or (iv) by any combination thereof. The Board may at any time or
from time to time grant Options which do not permit all of the foregoing forms
of consideration to be used in

payment of the exercise price or which otherwise restrict one or more forms of
consideration.




(b) Limitations on Forms of Consideration.




(i) Stock Tender Exercise. A “Stock Tender Exercise”

means the delivery of a properly executed exercise notice accompanied by a
Participant’s tender

to the Company, or attestation to the ownership, in a form acceptable to the
Company of whole

shares of Stock having a Fair Market Value that does not exceed the aggregate
exercise price for

the shares with respect to which the Option is exercised. A Stock Tender
Exercise shall not be

permitted if it would constitute a violation of the provisions of any law,
regulation or agreement

restricting the redemption of the Company’s stock. If required by the Company,
the Option may

not be exercised by tender to the Company, or attestation to the ownership, of
shares of Stock

unless such shares either have been owned by the Participant for a period of
time required by the

Company (and not used for another option exercise by attestation during such
period) or were

not acquired, directly or indirectly, from the Company.




 (ii) Cashless Exercise. A Cashless Exercise shall be permitted only upon the
class of shares subject to the Option becoming publicly traded in an established
securities market. A “Cashless Exercise” means the delivery of a properly
executed exercise notice together with irrevocable instructions to a broker
providing for the assignment to the Company of the proceeds of a sale or loan
with respect to some or all of the shares being acquired upon the exercise of
the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of

Governors of the Federal Reserve System). The Company reserves, at any and all
times, the

right, in the Company’s sole and absolute discretion, to establish, decline to
approve or terminate





any program or procedures for the exercise of Options by means of a Cashless
Exercise,

including with respect to one or more Participants specified by the Company
notwithstanding

that such program or procedures may be available to other Participants. (iii)
Net Exercise. A “Net Exercise” means the delivery of a properly executed
exercise notice followed by a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to a Participant upon the
exercise of an Option by the largest whole number of shares having a Fair Market
Value that does not exceed the aggregate exercise price for the shares with
respect to which the Option is exercised, and

(2) the Participant shall pay to the Company in cash the remaining balance of
such aggregate

exercise price not satisfied by such reduction in the number of whole shares to
be issued.




6.4 Effect of Termination of Service.

(a) Option Exercisability. Subject to earlier termination of the Option as
otherwise provided by this Plan and unless a longer exercise period is provided
by the Board, an Option shall terminate immediately upon the Participant’s
termination of Service to the extent that it is then unvested and shall be
exercisable after the Participant’s termination of Service to the extent it is
then vested only during the applicable time period determined in accordance with
this Section and thereafter shall terminate:




(i) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the date of expiration of the Option’s term as set forth in
the Award Agreement evidencing such Option (the “Option Expiration Date”).

(ii) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for vested
shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

 (iii) Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service is terminated for Cause, the Option
shall terminate in its entirety and cease to be exercisable immediately upon
such termination of Service.(iv) Other Termination of Service. If the
Participant’s Service terminates for any reason, except Disability, death or
Cause, the Option, to the extent unexercised and exercisable for vested shares
on the date on which the Participant’s Service

terminated, may be exercised by the Participant at any time prior to the
expiration of three (3)

months after the date on which the Participant’s Service terminated, but in any
event no later

than the Option Expiration Date.




(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing other
than termination of Service for Cause, if the exercise of an Option within the
applicable time periods set forth in Section 6.4(a) is prevented by the
provisions of Section 11 below, the Option shall remain exercisable until the
later of (i) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions or (ii) the end of the applicable time period
under Section 6.4(a), but in any event no later than the Option Expiration Date.




6.5 Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. An Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and





distribution. Notwithstanding the foregoing, to the extent permitted by the
Board, in its discretion, and set forth in the Award Agreement evidencing such
Option, an Option shall be assignable or transferable subject to the applicable
limitations, if any, described in Rule 701 under the Securities Act and the
General Instructions to Form S-8 Registration Statement under the Securities Act
or, in the case of an Incentive Stock Option, only as permitted by applicable
regulations under Section 421 of the Code in a manner that does not disqualify
such Option as an Incentive Stock Option.




7. RESTRICTED STOCK AWARDS.

Restricted Stock Awards shall be evidenced by Award Agreements specifying

whether the Award is a Restricted Stock Bonus or a Restricted Stock Purchase
Right and the

number of shares of Stock subject to the Award, in such form as the Board shall
from time to

time establish. Such Award Agreements may incorporate all or any of the terms of
the Plan by

reference and shall comply with and be subject to the following terms and
conditions:




7.1 Types of Restricted Stock Awards Authorized. Restricted Stock

Awards may be granted in the form of either a Restricted Stock Bonus or a
Restricted Stock

Purchase Right. Restricted Stock Awards may be granted upon such conditions as
the Board

shall determine, including, without limitation, upon the attainment of one or
more performance

goals.




7.2 Purchase Price. The purchase price for shares of Stock issuable under each
Restricted Stock Purchase Right shall be established by the Board in its
discretion. No monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving shares of Stock pursuant to a Restricted
Stock Bonus, the consideration for which shall be services actually rendered to
a Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
shares of Stock subject to a Restricted Stock Award.




7.3 Purchase Period. A Restricted Stock Purchase Right shall be exercisable
within a period established by the Board, which shall in no event exceed thirty
(30) days from the effective date of the grant of the Restricted Stock Purchase
Right.




7.4 Payment of Purchase Price. Except as otherwise provided below, payment of
the purchase price for the number of shares of Stock being purchased pursuant to
any Restricted Stock Purchase Right shall be made (a) in cash, by check or in
cash equivalent, (b) by such other consideration as may be approved by the Board
from time to time to the extent permitted by applicable law, or (c) by any
combination thereof.




7.5 Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award may (but need not) be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, as shall be established by the Board and
set forth in the Award Agreement evidencing such Award. During any period in
which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to an Ownership
Change Event or as provided in Section 7.8. The Board, in its discretion, may
provide in any Award Agreement evidencing a Restricted Stock Award that, if the
satisfaction of Vesting Conditions with respect to any shares subject to such
Restricted Stock Award would otherwise occur on a day on which the sale of such
shares would violate the provisions of the Trading Compliance Policy, then
satisfaction of

the Vesting Conditions automatically shall be determined on the next trading day
on which the

sale of such shares would not violate the Trading Compliance Policy. Upon
request by the

Company, each Participant shall execute any agreement evidencing such transfer
restrictions





prior to the receipt of shares of Stock hereunder and shall promptly present to
the Company any

and all certificates representing shares of Stock acquired hereunder for the
placement on such

certificates of appropriate legends evidencing any such transfer restrictions.




7.6 Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 7.5 and any Award Agreement, during any period in which shares
acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, the Participant shall have all of the rights of a stockholder of the
Company holding shares of Stock, including the right to vote such shares and to
receive all dividends and other distributions paid with respect to such shares;
provided, however, that if so determined by the Board and provided by the Award
Agreement, such dividends and distributions shall be subject to the same Vesting
Conditions as the shares subject to the Restricted Stock Award with respect to
which such dividends or distributions were paid, and otherwise shall be paid no
later than the end of the calendar year in which such dividends or distributions
are paid to stockholders (or, if later, the 15th day of the

third month following the date such dividends or distributions are paid to
stockholders). In the

event of a dividend or distribution paid in shares of Stock or other property or
any other adjustment made upon a change in the capital structure of the Company
as described in Section 4.3, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends) to
which the Participant is entitled by reason of the Participant’s Restricted
Stock Award shall be immediately subject to the same Vesting Conditions as the
shares subject to the Restricted Stock Award with respect to which such
dividends or distributions were paid or adjustments were made.




7.7 Effect of Termination of Service. Unless otherwise provided by the Board in
the Award Agreement evidencing a Restricted Stock Award, if a Participant’s
Service terminates for any reason, whether voluntary or involuntary (including
the Participant’s death or disability), then (a) the Company shall have the
option to repurchase for the purchase price paid by the Participant any shares
acquired by the Participant pursuant to a Restricted Stock Purchase Right which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service and (b) the Participant shall forfeit to the Company any
shares acquired by the Participant pursuant to a Restricted Stock Bonus which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service. The Company shall have the right to assign at any time
any repurchase right it may have, whether or not such right is then exercisable,

to one or more persons as may be selected by the Company.




7.8 Nontransferability of Restricted Stock Award Rights. Rights to acquire
shares of Stock pursuant to a Restricted Stock Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or the laws of descent and
distribution. All rights with respect to a Restricted Stock Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.




8. STANDARD FORMS OF AWARD AGREEMENTS.




8.1 Award Agreements. Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Board and as amended from time to time. No Award or purported Award shall be
a valid and binding obligation of the Company unless evidenced by a fully
executed Award Agreement, which execution may be evidenced by electronic means.




8.2 Authority to Vary Terms. The Board shall have the authority from time to
time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new,





revised or amended standard form or forms of Award Agreement are not
inconsistent with the

terms of the Plan.




9. CHANGE IN CONTROL.




9.1 Effect of Change in Control on Awards. Subject to the requirements and
limitations of Section 409A of the Code, if applicable, the Board may provide
for any one or more of the following:

(a) Accelerated Vesting. In its discretion, the Board may provide in the grant
of any Award or at any other time may take such action as it deems appropriate
to provide for acceleration of the exercisability and/or vesting in connection
with a Change in Control of each or any outstanding Award or portion thereof and
shares acquired pursuant thereto upon such conditions, including termination of
the Participant’s Service prior to, upon, or following such Change in Control,
and to such extent as the Board shall determine.

(b) Assumption, Continuation or Substitution of Awards. In the event of a Change
in Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock. For purposes of this Section, if so determined
by the Board, in its discretion, an Award or any portion thereof shall be deemed
assumed if, following the Change in Control, the Award confers the right to
receive, subject to the terms and conditions of the Plan and the applicable
Award Agreement, for each share of Stock subject to such portion of the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash,

other securities or property or a combination thereof) to which a holder of a
share of Stock on the

effective date of the Change in Control was entitled (and if holders were
offered a choice of

consideration, the type of consideration chosen by the holders of a majority of
the outstanding

shares of Stock); provided, however, that if such consideration is not solely
common stock of the

Acquiror, the Board may, with the consent of the Acquiror, provide for the
consideration to be

received upon the exercise of the Award for each share of Stock to consist
solely of common

stock of the Acquiror equal in Fair Market Value to the per share consideration
received by

holders of Stock pursuant to the Change in Control. If any portion of such
consideration may be

received by holders of Stock pursuant to the Change in Control on a contingent
or delayed basis,

the Board may, in its discretion, determine such Fair Market Value per share as
of the time of the

Change in Control on the basis of the Board’s good faith estimate of the present
value of the

probable future payment of such consideration. Any Award or portion thereof
which is neither

assumed or continued by the Acquiror in connection with the Change in Control
nor exercised as

of the time of consummation of the Change in Control shall terminate and cease
to be

outstanding effective as of the time of consummation of the Change in Control.
Notwithstanding

the foregoing, shares acquired upon exercise of an Award prior to the Change in
Control and any

consideration received pursuant to the Change in Control with respect to such
shares shall

continue to be subject to all applicable provisions of the Award Agreement
evidencing such

Award except as otherwise provided in such Award Agreement.




(c) Cash-Out of Outstanding Awards. The Board may, in its discretion and without
the consent of any Participant, determine that, upon the occurrence of a Change
in Control, each or any Award or portion thereof outstanding immediately prior
to the  Change in Control and not previously exercised or settled shall be
canceled in exchange for a payment with respect to each vested share (and each
unvested share, if so determined by the Board) of Stock subject to such canceled
Award in (i) cash, (ii) stock of the Company or of a corporation or other
business entity a party to the Change in Control, or (iii) other property which,
in any such case, shall be in an amount having a Fair Market Value equal to the
Fair

Market Value of the consideration to be paid per share of Stock in the Change in
Control,





reduced (but not below zero) by the exercise or purchase price per share, if
any, under such

Award. If any portion of such consideration may be received by holders of Stock
pursuant to the

Change in Control on a contingent or delayed basis, the Board may, in its sole
discretion,

determine such Fair Market Value per share as of the time of the Change in
Control on the basis

of the Board’s good faith estimate of the present value of the probable amount
of future payment

of such consideration. In the event such determination is made by the Board, an
Award having

an exercise or purchase price per share equal to or greater than the Fair Market
Value of the

consideration to be paid per share of Stock in the Change in Control may be
canceled without

payment of consideration to the holder thereof. Payment pursuant to this Section
(reduced by

applicable withholding taxes, if any) shall be made to Participants in respect
of the vested

portions of their canceled Awards as soon as practicable following the date of
the Change in

Control and in respect of the unvested portions of their canceled Awards in
accordance with the

vesting schedules applicable to such Awards.




9.2 Federal Excise Tax Under Section 4999 of the Code.

(a) Excess Parachute Payment. If any acceleration of vesting pursuant to an
Award and any other payment or benefit received or to be received by a
Participant would subject the Participant to any excise tax pursuant to Section
4999 of the Code due to the characterization of such acceleration of vesting,
payment or benefit as an “excess parachute payment” under Section 280G of the
Code, then, provided such election would not subject the Participant to taxation
under Section 409A of the Code, the Participant may elect, in his or her sole
discretion, to reduce the amount of any acceleration of vesting called for under
the Award in order to avoid such characterization.




(b) Determination by Independent Accountants. To aid the Participant in making
any election called for under Section 9.2(a), no later than the date of the
occurrence of any event that might reasonably be anticipated to result in an
“excess parachute payment” to the Participant as described in Section 9.2(a),
the Company shall request a determination in writing by independent public
accountants selected by the Company (the “Accountants”). As soon as practicable
thereafter, the Accountants shall determine and report to the Company and the
Participant the amount of such acceleration of vesting, payments and

benefits which would produce the greatest after-tax benefit to the Participant.
For the purposes

of such determination, the Accountants may rely on reasonable, good faith
interpretations

concerning the application of Sections 280G and 4999 of the Code. The Company
and the

Participant shall furnish to the Accountants such information and documents as
the Accountants

may reasonably request in order to make their required determination. The
Company shall bear

all fees and expenses the Accountants charge in connection with their services
contemplated by

this Section.




10. TAX WITHHOLDING.




10.1 Tax Withholding in General. The Company shall have the right to

deduct from any and all payments made under the Plan, or to require the
Participant, through

payroll withholding, cash payment or otherwise, to make adequate provision for,
the federal,

state, local and foreign taxes (including any social insurance tax), if any,
required by law to be

withheld by the Participating Company Group with respect to an Award or the
shares acquired

pursuant thereto. The Company shall have no obligation to deliver shares of
Stock or to release

shares of Stock from an escrow established pursuant to an Award Agreement until
the

Participating Company Group’s tax withholding obligations have been satisfied by
the

Participant.




10.2 Withholding in or Directed Sale of Shares. The Company shall have

the right, but not the obligation, to deduct from the shares of Stock issuable
to a Participant upon





the exercise or vesting of an Award, or to accept from the Participant the
tender of, a number of

whole shares of Stock having a Fair Market Value, as determined by the Company,
equal to all

or any part of the tax withholding obligations of the Participating Company
Group. The Fair

Market Value of any shares of Stock withheld or tendered to satisfy any such tax
withholding

obligations shall not exceed the amount determined by the applicable minimum
statutory

withholding rates. The Company may require a Participant to direct a broker,
upon the vesting

or exercise of an Award, to sell a portion of the shares subject to the Award
determined by the

Company in its discretion to be sufficient to cover the tax withholding
obligations of any

Participating Company and to remit an amount equal to such tax withholding
obligations to the

Company in cash.




11. COMPLIANCE WITH SECURITIES LAW.




The grant of Awards and the issuance of shares of Stock pursuant to any Award

shall be subject to compliance with all applicable requirements of federal,
state and foreign law

with respect to such securities and the requirements of any stock exchange or
market system

upon which the Stock may then be listed. In addition, no Award may be exercised
or shares

issued pursuant to an Award unless (a) a registration statement under the
Securities Act shall at

the time of such exercise or issuance be in effect with respect to the shares
issuable pursuant to

the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to

the Award may be issued in accordance with the terms of an applicable exemption
from the

registration requirements of the Securities Act. The inability of the Company to
obtain from any

regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel

to be necessary to the lawful issuance and sale of any shares hereunder shall
relieve the

Company of any liability in respect of the failure to issue or sell such shares
as to which such

requisite authority shall not have been obtained. As a condition to issuance of
any Stock, the

Company may require the Participant to satisfy any qualifications that may be
necessary or

appropriate, to evidence compliance with any applicable law or regulation and to
make any

representation or warranty with respect thereto as may be requested by the
Company.




12. AMENDMENT OR TERMINATION OF PLAN.

The Board may amend, suspend or terminate the Plan at any time. However,

without the approval of the Company’s stockholders, there shall be (a) no
increase in the

maximum aggregate number of shares of Stock that may be issued under the Plan
(except by

operation of the provisions of Sections 4.2 and 4.3), (b) no change in the class
of persons eligible

to receive Incentive Stock Options, and (c) no other amendment of the Plan that
would require

approval of the Company’s stockholders under any applicable law, regulation or
rule, including

the rules of any stock exchange or quotation system upon which the Stock may
then be listed or

quoted. No amendment, suspension or termination of the Plan shall affect any
then outstanding

Award unless expressly provided by the Board. Except as provided by the next
sentence, no

amendment, suspension or termination of the Plan may have a materially adverse
effect on any

then outstanding Award without the consent of the Participant. Notwithstanding
any other

provision of the Plan or any Award Agreement to the contrary, the Board may, in
its sole and

absolute discretion and without the consent of any Participant, amend the Plan
or any Award

Agreement, to take effect retroactively or otherwise, as it deems necessary or
advisable for the

purpose of conforming the Plan or such Award Agreement to any present or future
law,

regulation or rule applicable to the Plan, including, but not limited to,
Section 409A of the Code.




13. MISCELLANEOUS PROVISIONS.

13.1 Repurchase Rights. Shares issued under the Plan may be subject to a right
of first refusal, one or more repurchase options, or other conditions and
restrictions as determined by the Board in its discretion





at the time the Award is granted. The Company shall have the right to assign at
any time any repurchase right it may have, whether or not such right is then
exercisable, to one or more persons as may be selected by the Company. Upon
request by the Company, each Participant shall execute any agreement evidencing
such transfer restrictions prior to the receipt of shares of Stock hereunder and
shall promptly present to the Company any and all certificates representing
shares of Stock acquired hereunder for the placement on such certificates of
appropriate legends evidencing any such transfer restrictions.




13.2 Forfeiture Events. The Board may specify in an Award Agreement that

the Participant’s rights, payments, and benefits with respect to an Award shall
be subject to

reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in

addition to any otherwise applicable vesting or performance conditions of an
Award. Such

events may include, but shall not be limited to, termination of Service for
Cause or any act by a

Participant, whether before or after termination of Service, that would
constitute Cause for

termination of Service.




13.3 Provision of Information. At least annually, copies of the Company’s

balance sheet and income statement for the just completed fiscal year shall be
made available to

each Participant and purchaser of shares of Stock upon the exercise of an Award;
provided,

however, that this requirement shall not apply if all offers and sales of
securities pursuant to the

Plan comply with all applicable conditions of Rule 701 under the Securities Act.
The Company

shall not be required to provide such information to key persons whose duties in
connection with

the Company assure them access to equivalent information. The Company shall
deliver to each

Participant such disclosures as are required in accordance with Rule 701 under
the Securities

Act.




13.4 Rights as Employee, Consultant or Director. No person, even though

eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so

selected, to be selected again as a Participant. Nothing in the Plan or any
Award granted under

the Plan shall confer on any Participant a right to remain an Employee,
Consultant or Director or

interfere with or limit in any way any right of a Participating Company to
terminate the

Participant’s Service at any time. To the extent that an Employee of a
Participating Company

other than the Company receives an Award under the Plan, that Award shall in no
event be

understood or interpreted to mean that the Company is the Employee’s employer or
that the

Employee has an employment relationship with the Company.




13.5 Rights as a Stockholder. A Participant shall have no rights as a

stockholder with respect to any shares covered by an Award until the date of the
issuance of such

shares (as evidenced by the appropriate entry on the books of the Company or of
a duly

authorized transfer agent of the Company). No adjustment shall be made for
dividends,

distributions or other rights for which the record date is prior to the date
such shares are issued,

except as provided in Section 4.3 or another provision of the Plan.




13.6 Delivery of Title to Shares. Subject to any governing rules or

regulations, the Company shall issue or cause to be issued the shares of Stock
acquired pursuant

to an Award and shall deliver such shares to or for the benefit of the
Participant by means of one

or more of the following: (a) by delivering to the Participant evidence of book
entry shares of

Stock credited to the account of the Participant, (b) by depositing such shares
of Stock for the

benefit of the Participant with any broker with which the Participant has an
account relationship,

or (c) by delivering such shares of Stock to the Participant in certificate
form.








13.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.




13.8 Retirement and Welfare Plans. Neither Awards made under this Plan nor
shares of Stock or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefits.




13.9 Severability. If any one or more of the provisions (or any part thereof) of
this Plan shall be held invalid, illegal or unenforceable in any respect, such
provision shall be modified so as to make it valid, legal and enforceable, and
the validity, legality and enforceability of the remaining provisions (or any
part thereof) of the Plan shall not in any way be affected or impaired thereby.




13.10 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.




13.11 Choice of Law. Except to the extent governed by applicable federal law,

the validity, interpretation, construction and performance of the Plan and each
Award Agreement

shall be governed by the laws of the State of California, without regard to its
conflict of law

rules.




13.12 Stockholder Approval. The Plan or any increase in the maximum aggregate
number of shares of Stock issuable thereunder as provided in Section 4.1 (the
“Authorized Shares”) shall be approved by a majority of the outstanding
securities of the Company entitled to vote by the later of (a) a period
beginning twelve (12) months before and ending twelve (12) months after the date
of adoption thereof by the Board or (b)  the first issuance of any security
pursuant to the Plan in the State of California (within the meaning of Section
25008 of the California Corporations Code). Awards granted prior to security
holder approval of the Plan or in excess of the Authorized Shares previously
approved by the security

holders shall become exercisable no earlier than the date of security holder
approval of the Plan

or such increase in the Authorized Shares, as the case may be, and such Awards
shall be rescinded if such security holder approval is not received in the
manner described in the preceding sentence.







IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth The E-Factor Corp. 2010 Stock Plan as duly adopted by the
Board on September 30, 2010.




Corporate Secretary

Marion Freijsen (Oct 19, 2011)

Marion Freijsen



















PLAN HISTORY








September 30, 2010 Board adopts Plan, with an initial reserve of 1,849,772
shares.

September 30, 2010 Stockholders of the Company approve Plan.



